DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both stitching lines and channel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference character “130” has been used to designate both stitching lines (paragraph [0036]) and channel (paragraph [0038]).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 3 081 451 to de Bonnefous de Caminel and Patent Application 2019/0128585 to Na et al.
Regarding claim 1 de Bonnefous de Caminel discloses the claimed invention, especially the package being formed from a single sheet of material (cutout 6 of sheet 1; Figs. 1-7).  However, Bonnefous de Caminel does not disclose the sheet of material comprising recycled polyethylene terephthalate.  Na et al. teaches that it is known in the art of consumer goods transportation to use a sheet of material formed of polyester fibers extracted from recycled polyethylene terephthalate (paragraphs [0038]-[0041]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sheet of material comprising recycled polyethylene terephthalate in the de Bonnefous de Caminel package, as in Na et al., in order to divert plastic waste by using recycled material for a new purpose.
Regarding claim 2, de Bonnefous de Caminel discloses the first and second half of the bottom edge, the first and second edge, and the top edge and main body are respectively bonded to one another by stitching (14; machine translation lines 146-156).
Regarding claim 3, de Bonnefous de Caminel discloses the means for adjustably cinching the top edge is an elongated cord (11).
Regarding claim 8, the sheet material of the de Bonnefous de Caminel package is disclosed as being formed from a rectangular cutout (6; machine translation 146-156), wherein the distance between the top and bottom edges (7, 10) is greater than half the distance between the first and second edges (8, 9; Figs. 6 and 7).  Moreover, de Bonnefous de Caminel discloses making a strip (13) by connecting the first side (7) over some 20 centimeters (machine translation lines 186-200), which means the sheet of material in de Bonnefous de Caminel is at least about 8 inches wide between the first and second edges (8, 9); making half the distance between the first and second edges (8, 9) about 4 inches.  Therefore, the distance between the top and bottom edges (7, 10) is greater than the 4 inches defined by half the distance between the first and second edges (8, 9), in the sheet material de Bonnefous de Caminel, which meets the recitation “the sheet of material is about 4 inches to about 16 inches long between the top and bottom edges.”
Regarding claim 9, de Bonnefous de Caminel discloses making a strip (13) by connecting the first side (7) over some 20 centimeters (machine translation lines 186-200), which meets the recitation “the sheet of material is about 6 inches to about 30 inches wide between the first and second edges.”
Regarding claim 10, de Bonnefous de Caminel discloses the claimed invention (Figs. 3, 4, 6, and 7), except for the height of the channel defined by the folded top edge being about 0.25 to about 1.0 inches.  Another embodiment in de Bonnefous de Caminel teaches that it known in the art define the height of the channel by the folding the top edge (7) and making a connection a few centimeters from a fold line (D; Fig. 11; machine translation lines 186-200), which meets the recitation that “the height of the channel defined by the folded top edge is about 0.25 to about 1.0 inches.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define the height of the channel by the folded top edge by about 0.25 to about 1.0 inches the de Bonnefous de Caminel package embodiment of Figs. 3, 4, 6, and 7, as in the de Bonnefous de Caminel package embodiment of Fig. 11, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 3 081 451 to de Bonnefous de Caminel and Patent Application Publication 2019/0128585 to Na et al. as applied to claim 1 above, and further in view of Patent Application Publication No. 2011/0059518 to Bribach et al.
Regarding claim 4, de Bonnefous de Caminel and Na et al. disclose the claimed invention, except it is uncertain if the recycled polyethylene terephthalate is configured as non-woven felt.  Bribach et al. teaches that it is known in the art to configure recycled polyethylene terephthalate as a non-woven felt material (paragraph [0025]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the recycled polyethylene terephthalate as non-woven felt in the modified de Bonnefous de Caminel package, as in  Bribach et al., in order to provide a material of sufficient strength and integrity.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 3 081 451 to de Bonnefous de Caminel and Patent Application Publication No. 2004/0094448 to Koike.
Regarding claim 1 de Bonnefous de Caminel discloses the claimed invention, especially the package being formed from a single sheet of material (cutout 6 of padded sheet 1; Figs. 1-7), wherein the padded sheet is made from foam (lines 212-224).  However, Bonnefous de Caminel does not disclose the sheet of material comprising recycled polyethylene terephthalate.  Koike teaches that it is known in the art of packaging to use recycled polyethylene terephthalate for padding (paragraphs [0019], [0031], [0067], [0097]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to using recycled polyethylene terephthalate in the sheet material of the de Bonnefous de Caminel package, as Koike, in order to protect the environment and reduce cost.
Regarding claim 2, de Bonnefous de Caminel discloses the first and second half of the bottom edge, the first and second edge, and the top edge and main body are respectively bonded to one another by stitching (14; machine translation lines 146-156).
Regarding claim 3, de Bonnefous de Caminel discloses the means for adjustably cinching the top edge is an elongated cord (11).
Regarding claim 6, Koike teaches padding formed from recycled polyethylene terephthalate with a thickness of 2 mm (paragraph [0067]) or 3 mm (paragraph [0097]).  Therefore, using recycled polyethylene terephthalate in the sheet material of the de Bonnefous de Caminel package, as Koike and discussed above, meets the recitation “the sheet of material is about 1 mm to about 5 mm thick.”
Regarding claim 7, Koike teaches padding formed from recycled polyethylene terephthalate with a thickness of 2 mm (paragraph [0067]).  Therefore, using recycled polyethylene terephthalate in the sheet material of the de Bonnefous de Caminel package, as Koike and discussed above, meets the recitation “the sheet of material is about 2 mm thick.”
Regarding claim 8, the sheet material of the de Bonnefous de Caminel package is disclosed as being formed from a rectangular cutout (6; machine translation 146-156), wherein the distance between the top and bottom edges (7, 10) is greater than half the distance between the first and second edges (8, 9; Figs. 6 and 7).  Moreover, de Bonnefous de Caminel discloses making a strip (13) by connecting the first side (7) over some 20 centimeters (machine translation lines 186-200), which means the sheet of material in de Bonnefous de Caminel is at least about 8 inches wide between the first and second edges (8, 9); making half the distance between the first and second edges (8, 9) about 4 inches.  Therefore, the distance between the top and bottom edges (7, 10) is greater than the 4 inches defined by half the distance between the first and second edges (8, 9), in the sheet material de Bonnefous de Caminel, which meets the recitation “the sheet of material is about 4 inches to about 16 inches long between the top and bottom edges.”
Regarding claim 9, de Bonnefous de Caminel discloses making a strip (13) by connecting the first side (7) over some 20 centimeters (machine translation lines 186-200), which meets the recitation “the sheet of material is about 6 inches to about 30 inches wide between the first and second edges.”
Regarding claim 10, de Bonnefous de Caminel discloses the claimed invention (Figs. 3, 4, 6, and 7), except for the height of the channel defined by the folded top edge being about 0.25 to about 1.0 inches.  Another embodiment in de Bonnefous de Caminel teaches that it known in the art define the height of the channel by the folding the top edge (7) and making a connection a few centimeters from a fold line (D; Fig. 11; machine translation lines 186-200), which meets the recitation that “the height of the channel defined by the folded top edge is about 0.25 to about 1.0 inches.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define the height of the channel by the folded top edge by about 0.25 to about 1.0 inches the de Bonnefous de Caminel package embodiment of Figs. 3, 4, 6, and 7, as in the de Bonnefous de Caminel package embodiment of Fig. 11, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 3 081 451 to de Bonnefous de Caminel and Patent Application Publication No. 2004/0094448 to Koike as applied to claim 1 above, and further in view of Patent Application Publication No. 2011/0059518 to Bribach et al.
Regarding claim 4, de Bonnefous de Caminel and Koike disclose the claimed invention, except it is uncertain if the recycled polyethylene terephthalate is configured as non-woven felt.  Bribach et al. teaches that it is known in the art to configure recycled polyethylene terephthalate as a non-woven felt material (paragraph [0025]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the recycled polyethylene terephthalate as non-woven felt in the modified de Bonnefous de Caminel package, as in  Bribach et al., in order to provide a material of sufficient strength and integrity.

Response to Arguments
Applicant’s arguments filed 10/04/2022 have been fully considered but they are not persuasive.
Applicant remarks that their claims are distinguishably directed to “a sheet of material” which is different from the at least two layers of material in de Bonnefous de Caminel.  However, there is nothing in applicant’s specification explicitly defining “a sheet of material” as single layer of material.  Moreover, there is nothing in applicant’s specification setting forth “a sheet of material” precludes a sheet of material formed from plurality of layers.  Therefore, the package in de Bonnefous de Caminel disclosed as being formed from a single sheet of material (cutout 6 of padded sheet 1; Figs. 1-7) meets the recitation “a sheet of material”.

Applicant’s further arguments with respect to amended claims 1-4 and 6-10 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734